                                                                                       *rec in p drive 3/22/21 rg
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                              X

  YEHUDA HERSKOVIC,

                                              Plaintiff,
                              - against -                                               ORDER
                                                                                        l:19-CV-3372(AMD)(RML)
  VERIZON WIRELESS,

                                              Defendant.
                                                               X


  ANN M.DONNELLY,United States District Judge:

           On March 6, 2020,1 granted the defendant's motion to compel arbitration. (ECF No. 29.)
  Over nine months have passed since then, and the plaintiff has not made a demand for arbitration
  as required by the parties customer agreements. Instead, he continues to argue that there was no
 arbitration agreement between the parties. (ECF Nos. 33, 37.)' He also argues that because the
 defendant compelled arbitration, the defendant must initiate arbitration proceedings by making a
 demand. {Id.)

           A motion to compel arbitration does not shift the burden oflitigating claims to the party
 who compelled arbitration. Rather, a motion to compel merely acknowledges that pursuant to a
 contractual agreement, this Court does not have jurisdiction over the plaintiffs claims. See 9
 U.S.C. § 3(requiring courts to stay proceedings after referring issues to arbitration); MeritIns.
 Co. V. Leatherby Ins. Co., 581 F.2d 137, 142(7th Cir. 1978)(once the court compels arbitration
"the court has no further power or discretion to address the issues raised in the complaint").


                             the plaintiffs most recent letter as a motion for reconsideration and Rule 11 sanctions.
Snied
denied. Local Civil
              Ci'vil^^Rde
                       S^6.3 requires
                              " a party to move plaintiff        does indeedofseek
                                                        for reconsideration        such relief,
                                                                               an order within either  motion
                                                                                                fourteen dayswouldafter thebe
SeSef
September 27^2°o1rwl^ro^
          27, 2020, well outside the fourteen-dayletter raisingAdditionally,
                                                   deadline.    objections toImy  March 6.and
                                                                               considered   2020rejected
                                                                                                   decisiontheonnlaintiffs
                rTto relitigate the validity ofthat agreement.
use Rule 11 sanctions                                   i" deciding the motion to compel           Te^inUff~
  Therefore, ifthe plaintiff wants to pursue the claims that he raised in his complaint, he must do
 so by making an arbitration demand as required under the customer agreement. {See ECF No.
  13-3.)

           As the plaintiff points out, this case is at an "impasse." But it is at an impasse because
 the plaintiff has not initiated arbitration. To put this in plain terms: this is the plaintiff's lawsuit.
 The only way he can continue this case is to initiate arbitration proceedings. Then, the arbitrator
 will decide the merits of the case. It is not the defendant's responsibility to initiate arbitration,
 because it is the party being sued. It is the plaintiffs responsibility.
           Accordingly, I grant the plaintiff an additional 90 days to initiate arbitration by filing an
 arbitration demand. If he does not make a demand for arbitration of his claims by March 29,
 2021,1 will deem his claims to be abandoned and dismiss this action for failure to prosecute
 pursuant to Fed. R. Civ. P. 41(b). See Martens v. Thomann,213 F.3d 159, 179 n.l4(2d Cir.
2001)(suggesting that 'a court which stays an action pending arbitration nevertheless maintains
jurisdiction to regulate the parties' conduct by issuing sanctions, including dismissal for failure
to prosecute under Rule 41(b)"); see also Dhaliwal v. MallinckrodtPLQ No. 18-CV-3146, 2020
WL 5236942, at *2(S.D.N.Y. Sept. 2,2020)(dismissing action with prejudice for failure to
prosecute pursuant to Rule 41(b) because the plaintifffailed to initiate arbitration after one year);
Shetiwy v. Midland Credit Mgmt,No. 12-CV-7068, 2016 WL 4030488, at *4(S.D.N.Y. July 25,
2016), affd, 706 F. App'x 30(2d Cir. 2017)(dismissing action for failure to prosecute(Rule
41(b))and failure to comply with court orders(Rule 16(f)) after the plaintiff refused to initiate
arbitration more than three years following the Court's order to compel arbitration).
                                          CONCLUSION

        The plaintiff is directed to initiate arbitration within 90 days or show cause why this
action should not be dismissed for failure to prosecute. The parties are directed to file a status
report updating the Court on the arbitration proceeding no later than April 2, 2021. The Clerk of
Court is respectfully directed to mail a copy ofthis order to the plaintiff.


SO ORDERED.




                                                         s/Ann M. Donnelly
                                                      ANN M. DONNELLY
                                                      United States District Judge

Dated; Brooklyn, New York
      December 28, 2020
   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK.
                                              X

   YEHUDA HERSKOVIC,

                         Plaintiff,                            REPORT AND
                                                               RECOMMENDATION
          -against-
                                                               19 CV 3372(AMD)(RML)
  VERIZON WIRELESS,

                         Defendant.

  LEVY, United States Magistrate Judge:

                 By order dated July 26,2019, the Honorable Ann M. Donnelly, United States
  District Judge, referred defendant's motion to compel arbitration and stay this action to me for
  report and recommendation. I held conferences on September 10, 2019 and October 31, 2019.
  For the reasons stated below, I respectfully recommend that defendant's motion be granted.
                                          BACKGROUND

                Plaintiffpro se Yehuda Herskovic ("plaintiff) commenced this action in March
 2019 in New York State Supreme Court, Kings County,alleging wrongful debt collection
 practices. (See Complaint, dated Mar. 26,2019("Compl."), Dkt. No. 2-2.) Defendant Verizon
 Wireless("defendant" or "Verizon Wireless")' removed the case to this court on June 6,2019.
(See Notice of Removal, dated June 6,2019, Dkt. No. 2.) Defendant now requests an order
compelling plaintiff to engage in binding arbitration with Verizon Wireless putsuant to the
parties' written arbitration agreement. (Defendant's Memorandum ofLaw,dated July 25,2019
("Def.'s Mem."), Dkt. No. 13-1, at 1.)



' Defendant identifies itselfas Cellco Partnership cFb/a Verizon Wireless. (See Def's
Memorandum ofLaw, dated July 25, 2019,Dkt. No. 13-1, at 1.)
                    Plaintiff alleges that on December 27,2017, he signed a sales receipt and
   Customer Agreement at a Verizon Wireless store at ICQ Wall Street in Manhattan for wireless
   home telephone equipment and services for his home phone number ending in 4565. (See
   Compl. at I.) He alleges that after about a month, he began experiencing problems with the
  phone service, including dropped calls and difficulty hearing, (Id) He states that he made
  many attempts to have his service fixed, but ultimately decided to cancel the service. (IdJ
  According to plaintiff, on December 10, 2018, a Verizon Wireless customer service supervisor
  agreed to waive the disconnection fee so he could take his business to another company. (Id)
  Nonetheless, Verizon Wireless sent him a bill containing a $176 disconnection fee and,despite
  his complaints,refused to remove the fee fi-om subsequent bills and then sent the unpaid $176
 charge to collection and reported it to credit agencies. (Id at 2.) He alleges that the charge
 damaged his credit,such that when he applied for a credit card, his application was denied. (|d)
                It IS undisputed that plaintifffirst activated his wireless cellular service with
 Verizon Wireless on or about April 2,2014 in Brooklyn, New York. (Declaration of Daniel
 Reed,sworn to July 24,2019("Reed Deck"), Dkt. No. 13-3, H 5,Ex. A.) At the point ofsale,
 plaintiffsigned a sales receipt(the "Customer Receipt"), in which he agreed to the terms ofthe
 Customer Agreement. (Id, Ex. A at 2("1 AGREE TO THE CURRENT VERIZON
 WIRELESS CUSTOMER AGREEMENT[....]"). The Customer Receipt also stated;
               In this Customer agreement, you'll find important
               information about your Service ... our liability if things
               don't work as planned and how any disputes between us
               must be resolved in arbitration or small claims court.
(Id, Ex. A at 1.)

             The Verizon Wireless Customer Agreement, to which plaintiffagreed to be
bound,contains an arbitration provision (the "Arbitration Provision"), as follows:
                HOW DO I RESOLVE DISPUTES WITH VERIZON WIRELESS?
                YOU AND VERIZON WIRELESS BOTH AGREE TO RESOLVE DISPUTES
                ONLY BY ARBITRATION OR IN SMALL CLAIMS COURT. THERE'S NO
                JUDGE OR JURY IN ARBITRATION, AND THE PROCEDURES MAY BE
                DIFFERENT,BUT AN ARBITRATOR CAN AWARD YOU THE SAME
                DAMAGES AND RELIEF, AND MUST HONOR THE SAME TERMS IN
                THIS AGREEMENT,AS A COURT WOULD. IF THE LAW ALLOWS FOR
                AN AWARD OF ATTORNEYS'FEES, AN ARBITRATOR CAN AWARD
                THEM TOO. WE ALSO BOTH AGREE THAT:
                (1) THE FEDERAL ARBITRATION ACT APPLIES TO THIS AGREEMENT.
                EXCEPT FOR SMALL CLAIMS COURT CASES THAT QUALIFY, ANY
                DISPUTE THAT IN ANY WAY RELATES TO OR ARISES OUT oip THIS
                AGREEMENT OR FROM ANY EQUIPMENT,PRODUCTS AND SERVICES
                YOU RECEIVE FROM US(OR FROM ANY ADVERTISING FOR ANY
                SUCH PRODUCTS OR SERVICES)WILL BE RESOLVED BY ONE OR
                MORE NEUTRAL ARBITRATORS[.]

(Mi H 6, Ex. B at 8). The Customer Agreement also provides, in pertinent part:
                HOW DO I ACCEPT THIS AGREEMENT?
                You accept this agreement by:
               • Agreeing in writing, by email, over the phone, or in person;
               • Opening a package that says you are accepting by opening it; or
               • Activating your service.

(Mi H 6, Ex. B at 1). The activation letter sent to plaintiff also referenced and enclosed a copy of
the Customer Agreement. (Id ^ 7, Ex. C.)

               The Arbitration Provision applies to "any dispute that in any way relates to or
arises out of this agreement or from any equipment, products and services you receive from
[Verizon Wireless]." (^id, Ex. B at 8(emphasis added)). Thus, it covers all subsequent
disputes between the parties, including those related to other equipment or services. Regardless,
the sales receipt and customer agreement that plaintiff executed at 100 Wall Street in December
2017 contain identical language.(^Supplemental Declaration ofDaniel Reed,Esq., dated
Sept. 27,2019, Dkt. No. 18-2, Exs. A and B.)
                                              DISCUSSION


                  Section 2 ofthe Federal Arbitration Act("FAA")provides that:

                  a written provision in ... a contract evidencing a transaction
                  involving commerce to settle by arbitration a controversy
                  thereafter arising out of such contract or transaction ... shall be
                  valid, irrevocable, and enforceable, save upon such grounds as
                  exist at law or in equity for the revocation of any contract.
 9 U.S.C. § 2. The Supreme Court has held that the FAA declares a national policy favoring
 arbitration and courts must "'rigorously enforce' arbitration agreements according to their
          Am. Express Co. v. Italian Colors Rest 570 U.S. 228, 233(2013)(citing Dean Witter
 Reynolds Inc. v. Byrd,470 U.S. 213, 221 (1985)); see also Nitro-Lift Techs.. L.L.C. v. HowarH
 568 U.S. 17,20(2012); Citigroup. Inc. v. Abu Dhabi Inv. Auth.. 776 F.3d 126, 129(2d Cir.
 2015).

                  The inquiry before the court is two-fold:(1)did the parties enter into a valid
 arbitration agreement? and (2)is the dispute within the scope ofthe arbitration agreement? In re
 Am.Express Fin. Advisors Sec, l.itig ,672 F.3d 113, 128(2d Cir. 2011). "A party to an
arbitration agreement seeking to avoid arbitration generally bears the burden ofshowing the
agreement to be inapplicable or invalid." Harrington v. Atl. Sounding Cn 602 F.3d 113, 124
(2d Cir. 2010).

               A court deciding a motion to compel arbitration must apply a standard "similar to
that applicable for a motion for summary judgment." Meverv. UberTech.s., Inc^ 868 F.3d 66,
74(2d Cir. 2017)(citation omitted). On a motion for summary judgment, courts consider "all
relevant, admissible evidence submitted by the parties and contained in pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits," and draw all
reasonable inferences in favor of the non-moving party. Id (citation omitted). "Where the
   undisputed facts in the record require the matter of arbitrability to be decided against one side or
   the other as a matter oflaw,[the court] may rule on the basis ofthat legal issue and avoid the
   need for ftirther court proceedings." Id (citation omitted); see also Holick v. Cellular        nf
  hLY., LLC,802 F.3d 391, 395(2d Cir. 2015)("In light ofthe strong federal policy in favor of
  arbitration, the existence ofa broad agreement to arbitrate creates a presumption of arbitrability
  which IS only overcome if it may be said with positive assurance that the arbitration clause is not
  susceptible ofan interpretation that covers the asserted dispute. Doubts should be resolved in
  favor ofcoverage."). "Ifthe party seeking arbitration has substantiated the entitlement by a
  showing ofevidentiary facts, the party opposing may not rest on a denial but must submit
  evidentiary facts showing that there is a dispute offact to be tried." Kutluca v. PQ New York
 M,266 F. Supp. 3d 691,700(S.D.N.Y. 2017)(citing Oppenheimer ^ Co v                           jg
 F.3d 352, 358(2d Cir. 1995)).

                Here, the Arbitration Clause covers "any dispute that in any way relates to or
 arises...from any equipment, products and services you receive from [Verizon Wireless]."
(See Dkt. No. 18-2 at 7.) This is sufficiently broad to create a strong presumption of
arbitrability. See Collins & Aikman Prods, Co v. Buildinv Svs in. gg F.3d 16,20(2d Cir.
1995)(the phrase "any claim or controversy arising out ofor relating to the agreement" is "the
paradigm ofa broad clause"). Moreover, plaintiffaccepted the terms ofthe Customer
Agreement on at least two separate occasions over more than four years ofservice with Verizon
Wireless. Plaintifffirst accepted the Customer Agreement when initiating service and opening
his Verizon Wireless account in April 2014, and a second time in December 2017.
               Plaintiff does not contest the validity or enforceability ofthe Arbitration
Provision. Although plaintiff does complain that the Arbitration Provision and Verizon's
  conduct are unfair, there is nothing in the record to suggest that the agreement was improper; the
  terms of Verizon Wireless service—especially the Arbitration Provision—are conspicuous in the
  Customer Agreement See DeGraziano v. Verizon Commc^ns. Tnc 325 F. Supp. 2d 238,243
  (E.D.N.Y. 2004)("An individual who signs a contract is presumed to know its contents and
  assent to them, unless he can show special circumstances, such as duress or coercion, which
  would justify non-enforcement ofthe contract.")(quoting Cap Gemini Em.st & Young U S rj.r
  V. Arentowicz, No.04 CV 0299,2004 WL 1386145, at *4(S.D.N.Y. June 22, 2004)). Because
  the parties have consented to a broad agreement to arbitrate and plaintiff has failed to overcome
  the strong presumption ofarbitrability that attaches to such agreements, I respectfully
 recommend that defendant's motion to compel arbitration be granted.
                 With respect to defendant's request for a stay, section 3 ofthe FAA provides:
                Ifany suit or proceeding be brought in any of the courts ofthe
                United States upon any issue referable to arbitration under an
                agreement in writing for such arbitration, the court in which such
                suit is pending, upon being satisfied that the issue involved in such
                suit or proceeding is referable to arbitration under such an
                agreement, shall on application of one ofthe parties stay the trial
                of the action until such arbitration has been had in accordance with
                the terms ofthe agreement, providing the applicant for the stay is
                not in default in proceeding with such arbitration.
9 U.S.C. § 3(emphasis added). Accordingly, this court is required to stay the proceedings
pending the outcome ofthe arbitration. Katzv. Cellcn P\hip, 794 pjd 341,346(2d Cir. 2015).
                                          CONCLUSION

               For the reasons explained above, I respectfully recommend that defendant's
motion to compel arbitration and stay this action be granted. Any objection to this Report and
Recommendation must be filed with the Clerk ofthe Court, with courtesy copies to Judge
Donnelly and to my chambers within fourteen(14)days. Failure to file objections in a timely
manner may waive a right to appeal the district court's order, to 28 U.S.C. § 636(b)(1); FED.
R. CIV. P. 6(a), 6(d), 72.

                                                   Respectfully submitted,



                                                                /s/
                                                  ROBERT M.LEVY
                                                  United States Magistrate Judge
Dated: Brooklyn, New York
       January 23, 2020
                                                                                         r/LED
                                                                                     IN CLERK'S Orric;
                                                                                 US DISTRICT COURT E.O.N.Y,

   UNITED STATES DISTRICT COURT                                                 -k
   EASTERN DISTRICT OF NEW YORK
                                                               X
                                                                                BHO0P:L.YM 0rF!CE
   YEHUDA HERSKOVIC,
                                         PlainlilT,
                           - against -                             MEMORANDUM
                                                                   DECISION AND ORDER *
   VERIZON WIRELESS,                                               I:19-CV-3372(AMD)(RML)
                                         Defendant.
                                                              X
  ANN M.DONNELLY, United States District Judge:
          111 March or20l9, the/;/■«,vc plalnlilThroughl this wrongliil debt collection practices
  action against Verb.on Wireless.' (ECF No. 2.) The defendant removed the case to Uils court
  and moved to compel arbitration and stay the action. (ECF No. 13.) In a January 23,2020
  Report and Recommendation, the Honorable Robert M. Levy recommended that I grant the
 defendanfs motion. (EOF No. 25.) The plaintiff filed an objection. (ECF No. 27.) For the
 reasons set forth below, I adopt Magistrate Judge Levy's well-reasoned opinion, grant the
 defendant's motion to compel arbitration and slay Ihe action.
                                             background

         1 he plaintill, (he defendant's former customer, alleges thai the defendant charged him a
 $176 disconnection lee that the company had previously agreed lo waive. (ECF No. 2-2 at 4.)
1 he plainlifffirst activated his Verizon account In April of2014. (ECF No. 13-4 at 1-2.) As part
ol his purchase, he accepted the terms of a customer agreement by signing a customer receipt.
(Id) fhe agreement provides that the parties "agree to resolve disputes only by arbltratlonf,]"
and that the agreement would be governed by the Federal Arbitration Act.^ (ECF No. 13-5 at 4.)

 The defendant identilles itself as Celico Partnership d/b/a Verizon Wireless. (ECF No. 13-1 at I.)
- 16                                           "'''""'""'I
         "'"ch he again agreed to the arbitration           customer
                                                   provi.sion.       rceeipt-aeneratcd
                                                               (ECF Nos.  I ti-2": IS-3 ) December li '
          In December of2017, the plaintiffsigned an additional contract for home phone service.
  (ECF No.2-2 at 3.) He started having problems about a month later—calls would drop and
  people had trouble hearing him—which the defendant could not fix. {Id,) He decided to cancel
  the service. {Id.) Although a customer service supervisor allegedly agreed to waive the
  disconnection fee,the company charged him anyway. {Id. at 4.) When he refused to pay, the
  company sent the debt to multiple collection companies, which in turn inundated the plaintiff
  with letters and calls. {Id.) The charge damaged his credit. {Id.)
         The plaintiff brought this claim in March of2019. (ECF No.2-2.) The defendant
 removed the case to this court,and moved to compel arbitration and stay the case, asserting that
 the action was subject to arbitration per the customer agreement. (ECF No. 13.)
        In his Report and Recommendation,Judge Levy concluded that the parties "consented to
 a broad agreement to arbitrate and [that the] plaintiff...failed to overcome the strong
 presumption ofarbitrability that attaches to such agreements[.]" (ECF No.25 at 6.)
 Additionally, he recommended that I grant the defendant's application to stay the action. {Id.)
                                   STANDARD OF REVIEW

        A district court"may accept, reject, or modify,in whole or in part, the findings or
recommendations made by the magistratejudge." 28 U.S.C.§ 636(b)(1)(C). A parly's
objections must be specific; where a party "makes only conclusoiy or general objections, or
simply reiterates [the] original arguments,the Court reviews the [r]eport and [r]ecommendation
only for clear error." Pall Corp, v. Entegris, Inc., 249 F.R.D.48,51 (E.D.N.Y.2008)(quoting
Barratt v. Joie, No.96-CV-324,2002 WL 335014,at *1 (S.D.N.Y. Mar.4,2002)). The district
judge must evaluate proper objections de novo and "may accept,reject, or modify the
recommended disposition." Fed. R. Civ. P. 72(b)(3).
         "[E]ven in a de novo review ofa party's specific objections,[however,]the court will not

  consider 'arguments,case law and/or evidentiary material which could have been, but were not,
  presented to the magistratejudge in the first instance."' Brown v. Smith,No.09-CV-4522,2012
  WL 511581, at *1 (E.D.N.Y. Feb. 15,2012)(quoting Kennedy v. Adamo, No.02-CV-1776.2006
  WL 3704784, at *1 (E.D.N.Y. Sept. 1,2006))(alterations omitted).
         A pro se party's objections are "generally accorded leniency" and construed "to raise the
  strongest arguments that they suggest." Milano v. Astrue, No.05-CV-6527,2008 WL 4410131,
  at *2(S.D.N.Y. Sept. 26,2008)(internal quotation marks and citations omitted). "Nonetheless,
 even d.pro se party's objections to a Report and Recommendation must be specific and clearly
 aimed at particular findings in the magistrate's proposal,such that no party be allowed a second
 bite at the apple by simply relitigating a prior argument." Pinkney v. Progressive Home Health
 Serv., No.06-CV-5023,2008 WL 2811816,at *1 (S.D.N.Y. July 21,2008)(internal quotation
 marks and citation omitted).

                                          DISCUSSION

        The plaintiff makes three arguments: that he did not agree to arbitration, that the Federal
 Arbitration Act does not apply to the agreement,and that the defendant waived arbitration by
removing the case to federal court. (ECF No.27 at 1-3.) The defendant responds that the Court
should not consider these arguments because the plaintiff did not raise them before Judge Levy.
(ECF No.28.) In any event, the defendant says that the plaintiffs objections are meritless. {Id.)
       Even construing the plaintiffs pro se objections liberally, he did not raise two ofhis
claims—that the Federal Arbitration Act does not apply, and that the defendant waived
arbitration ^before Judge Levy. "[T]he Court is only obliged to review the Report for clear
error." Pall Corp., 249 F.R.D. at 51. Nevertheless, because the plaintiffis representing himself.
   I consider his objections de novo. I conclude that Judge Levy's report and recommendation was
  correct, and I adopt it in its entirety.

  I.      General Standard

          A court deciding a motion to compel arbitration applies a standard "similar to that
  applicable for a motion for summaiyjudgment." Meyer v. Uber Techs., Inc., 868 F.3d 66,74(2d
  Cir. 2017)(citation omitted). The Court "consider[s] all relevant, admissible evidence submitted
  by the parties and contained in 'pleadings, depositions, answers to interrogatories, and
 admissions on file, together with... affidavits,"' Chambers v. Time Warner, Inc., 282 F.3d 147,
 155(2d Cir. 2002)(quoting Fed. R. Civ. P. 56(c))(second alteration in original), and draws all
 reasonable inferences in favor ofthe non-moving party. Nicosia v. Amazon.com,834 F.3d 220,
 229(2d Cir. 2016). I consider the plaintiffs signed customer receipts and agreements, which the
 defendant submitted with its motion to compel arbitration.
 IL      Validity of Agreement

           Ordinary principles ofcontract...determine which parties are bound by an agreement
 to arbitrate. Bankers Canseco Life Ins. Co. v. Feuer,No. 16-CV-7646,2019 WL 1353279,at
 ♦6(S.D.N.Y. Mar. 15,2018)(citing Fisserv. Int'lBank,282 F.2d 231,235(2d Cir. I960)).
 Like other contracts,an arbitration agreement may be invalidated by "generally applicable
contract defenses,such as fiaud,duress,orunconscionability." Rent-A-Center, West, Inc. v.
Jackson,561 U.S.63,68(2010)(citing Doctor's Associates. Inc. v. Casarotto, 517 U.S.681,
687(1996)). A forged signature generally renders a contract void. Opals on Ice Lingerie v.
Bodylines Inc.,320 F.3d 362,370(2d Cir. 2003).
       The plaintiffmaintains that he did not sign the 2014 and 2016 customer receipts,and that
the customer agreements are "false documents" with "false signatures." (No.27 at 3-4.)
   [CJoncIusory statements, conjecture, or speculation by the party resisting the motion will not
  defeat summaiyjudgment" Kulak v. City ofNew York, 88F.3d63,71 (2dCir. 1996). An
  "opposing party's facts must be material and ofa substantial nature, not fanciful,frivolous,
  gau^,spurious, irrelevant gossamer inferences, conjectural,speculative, nor merely
  suspicions," Contemporary Mission v. UnitedStates Postal Serv., 648F.2d97,107n.l4(2dCir.
  1981)(internal citations and quotation marks omitted). The plaintiffs claim, which is not
  supported by any evidence, is insufficient to create a genuine issue of material feet. After all,the
  plaintiffadmits that he signed multiple contracts with the company,and he was a Verizon
 customer for the period covered by the signed agreements. (ECFNos. 1 at 1; Mat 1.) In short,
 there is no credible evidence that the records that the defendant produced are forgeries or
 otherwise false. Accordingly,Judge Levy's conclusion that the "plaintiffaccepted the terms of
 the [cjustomer[ajgreement on at least two separate occasions over more than four years of
 service with Verizon Wireless" was correct. (ECF No.25 at 5.)
       Equally unimpressive is the plaintiffs claim that the agreements do not govern the
 December 2017 purchase underlying the disputed charge. (No.27 at 3-4.) "[A]broad arbitration
 clause in an agreement survives and remains enforceable for the resolution ofdisputes arising out
ofthat agreement subsequent to the termination thereofand the discharge ofobligations
thereunder...." Eisen v. Venulum Ltd.,244 F. Supp.3d 324,333(W.D.N.Y.2017)(citation
omitted). The arbitration clause in the customer agreement covers"any dispute that in any way
 relates to or arises...from any equipment,products and services[the plaintiff) receive[d]from
[Verizon Wireless]."(ECF Nos. 13-5 at 4; 18-3 at 7.) As Judge Levy detemiined,this language
  is sufficiently broad to create a strong presumption ofarbitrability"(ECF No.25 at 5),
including over services he later purchased in 2017.
    MI.      Federal Arbitration Act

            Next,the plaintiffargues that the Federal Arbitration Act does not apply because this is
    not a maritime action involving commerce. (ECF No.27 at 3.) But the Act is not limited to
    mantime actions. On the contraiy,it provides that arbitration agreements "evidencing a
   transaction involving commerce...shall be valid,irrevocable,and enforceable,save upon such
   grounds as exist at law or in equity for the revocation ofany contract."9 U.S.C.§ 2. The
   establishes a "liberal federal policy favoring arbitration agreements." CompuCredit Corp. v.
   Greenwood,565 U.S. 95,98(2012);ree also Buckeye Check Cashing. Inc. v. Cardegna,546
   U.S.440,443(2006)(The FAA "embodies the national policy favoring arbitration and places
  arbitration agreements on equal footing with all other contracts").
           The parties' agreements reference the statute explicitly, providing that "(t]he Federal
  Arbitration Act applies to this agreement." (ECFNos. I3-5at4; I8-3at7.) Unfeirdebt
 collection and credit reporting claims are unquestionably covered by the Act See DeGraziano v.
  Verizon Comms.. Inc., 325 F.Supp.2d 238,243(E.D.N.Y.2004)("[TJhe plaintiff's claims that
 Venzon Wireless violated the FCRA arise out ofand are related to the [customer service
 agreement]" and are "presumptively arbitrable."); see also Biggs v. Midland Credit Mgmt.,No.
 17-CV-340,2018 WL 1225539,at 5 n.4(E.D.N.Y. Mar.9,2018)(FDCPA acts are arbitrable)
(citation omitted). Accordingly,Judge Levy correctly applied the Federal Arbitration Act.
 IV.      Waiver

          Finally,the plaintiffsays that the defendant waived arbitration by removing the case to
federal court which, according to the plaintiff, constituted protracted participation in litigation.
(ECF No.27 at 1-2.) The"waiver ofthe right to arbitration is not to be lightly inferred," and the
determination "is not susceptible to bright line rules." Galeana v. Mahasan Inc., No. 14-CV-
   3625,2019 WL 3024588,at *4(S.D.N.Y. July 11,2019)(citation omitted). Courts detennining
   whether aparty has waived arbitration consider "(1)the time elapsed from the commencement of
  litigation to the request for arbitration;(2)the amount oflitigation(including exchanges of
  pleadings,any substantive motions,and discovery); and(3)proofofprejudice,including taWng
  advantage ofpre-trial discovery not available in arbitration, delay,and expense." Id.(citations
  omitted).

         "[T]he mere act ofremoving [a]claim from state to federal court is hardly the sort of
  aggressive participation in litigation"that constitutes waiver. Gonder v. Dollcw Tree Stores, Inc.,
 144 F. Supp.3d 522,529(S.D.N.Y. 2015)(citation omitted). The defendant removed the case to
 federal court within about two months ofservice and moved to compel arbitration a month later.
 With the exception ofthe customer receipts and customer agreements,the parties have not
 engaged m significant discoveiy or motion practice. Moreover,the plaintiffhas not
 demonstrated any prejudice resulting from being ordered to arbitrate his claims.
         Accordingly,Judge Levy correctly concluded that"the parties have consented to a broad
agreement to arbitrate and [the]plaintiff has failed to overcome the strong presumption of
arbitrability that attaches to such agieements[.]" (ECF No.25 at 6.)
                                         CONCLUSION
        The defendant's motion to compel arbitration is granted. The action is stayed pursuant to
section 3 ofthe Federal Arbitration Act.' The parties must prtivide a status report by July 24,
2020.




                              SUtS,;!                                                 SSo-
so Oiy)ERED.

                             s/Ann M. Donnelly
                            Aniii^M. Donnelly           ^
                            United States District Judge

Dated: Brooklyn, New York
      March 6, 2020
         Case l-19-c\/-03372-AMI>^M^^5ocumenf??"^lecl 06/(1)67
            •I




        SUPREME COURT OF THE STATE OF NEW YORK,
C/      County oJ


                                                                        SummoDs
                                                                        Index No. /9^ S(—[^
                                                          Plolntiffa,
                                                                        The sumnions was filed on [mnii,. </«/«,;w]
                                 -—against—




                                                        DQlendonts,

       TO THE ABOVE NAMED DEFENDANTS:


       ofthe day ofservice, or within thirty(30)davs aftpr su^ ' ' ^ ^ seivice of this summons, exclusive
       delivered to you within the state of New York. In caseT^                                 summons is not personally
                        d«>„« a,».                                 Ur""I""                                            b.to
      Take notiee that the object ofthis action and the reliefsought is as follows:
      [fyuh respect to each cause of action to be                           r.    .i
      fashion, and (b) state the amount of monetary damaii souJhUld'^th"'',
      malpractice or against a municipalitv) or other relieftn h                   uf T"           ""         "
      toraicto of„ilo„],                                 „jai.tanmemS.SS' "
      The basis of the venue designated is folaintifTs residence or addressl or                    •> „.i, u ■ .
                                                                                 Pto® Mgton »
     D.M., g-j, /%(.

     'Sommoos and notice.—CPLR 305(b).
     Notice In matriniooial actlona.—See DRL §232(a).


                                                                                                           is*
                                                                                                         Oo

                                                                                                        C3t
                                                                                                      Co

                                                                                                                 C'
♦ 'Case l:19-cv-03372-Al\/lD-RIVIL Document 2-2 Filed 06/06/19 Page 5 of 8 PagelD #; 12
¥




    a^/j /                             7~,^/J>r/ /)o ^o-r
                                                      ?Z¥<^/y

    /j9i.i.n yjer^fy.^^ uJ/ASi.£<^ AuT-y^S/' /tl-ixP
    A^7~ To          ^ T -/-lif/P ^/ p~iJy9 P:>^ifuy TiVK^a/ / AP/'OiP:)
     ftP/i ^:.^eniT ^/9/lo rAo/^ /iMc/L.v';
     r.fi.'CfhT t^MO              oT/Ti^       T'/ZaY
    /ic C-/luA^ £>f A^^/^T'We / A/f^O/^/^y^Tyg^                       f?/^ /f
            rO.c/'e/^T Ff^o/i               A a/ TA/j^A/SiPMia/y
    TAaiM&.A'^n /HO           Tff^S F^c/nfrLG/^T '^'W^AA-rf
    <e C/tT/^ /hs [l'r£./e>7 /"Z^/S" TTfgV                         ^/9 /9
                       lc7y£A/)^y Al.^^ 7-/r/^^                     a /r qa/
    HV c-Afn/T ^f^Po£T.                                          ^^
    A>/^Alu               A-auAinifS^ RnF/JoSo AfF <p f^jt" fe^
    AAi:> '<ck\/l/:£. AuT 7~//'A /lA^TV^ AT''^'^ A/^iyS / A
    ofJ /V/ 6^A£n/7~ ficfoAT A*^                             e>A/ ^ ll jl^l^
    iAcckl^/^ A ^Bu L€Tr£fi^ tiZ/TA^ A                                  A-As
    ^AAAa-i^ £>-r •^^/>g3jr Ah                    oAy 66S z^rAAf'
    ffl^H ^>^ll^A/^/<L A£ca }/QA)/ '^oLi/-r,oAy'^ U^'AAA /^dAA'^S
     )1>S ia^tcA <ri^r£ ALJo ,                                      ^c- 2^(^/3"
             lfMAi>/^tA^T PfAyT 6Tof I C/^aAT Cr^T                          c-A^iT
    c^ilQ I Lb'^T Afioj/T 1i<s>oe§                (i^6/l/\/~r'l/A^ TH^
    /^ AroifJfr^      bTiU. -rooAj T-f/e/A tS                        to /»/
    {)-A-                        T//^S Z^^SiT               fAAi//)f
      ctMAn-ii     hY vofi-<>r f/'c-Hrm/Li         ^Lfse at
    i^I(,-AT Tf/'S >$             //C H'cA6A£UFS A)/^ /y
      MIQ^-L. of Tffc f^'MT /V^/T/f uP                                      a/—
    Tfff'?                     LcT^^ !4^ A/^i/fS} AMP y/)i/A
     A'AD Q/hVn^^/^S F/jtoA-f Dcc^ 1                                       to
    ftijPff^VI'hi/K iQp C^C-L^oy/e/(J QcA cp/^ D /\/c^^//^''AO
rase l:19-cv-03372-AMD-RML Document 2-2 Filed 06/06/19 Page 6 of 8 PagelD #: 13
  co^                     . If^c   u/fTfii ryycT         /V/c      P^A/^L-t/:!
                   /9k/ t//^^ 6'Tii't'             T-g          7^<r
                    n- iy/^ioA/i/)Tf(SA'^ n/fd-zr /S F/y9u'os'^^^y z?^
                              7-^                            T//^ l^/y<^/.S/?yyhzi,j:r-
                           FeA/^o^yc.s/'                        So           A^c.
 /J O-o!^ / i'AL-n y6fl~ /-2o^ hj/Af S TA/fy M u'S
  i^0Mt^L'c^r'^r^ n/^-rs^ u.Af^y^
  A/<^ v/^fFin/ tr ^/y^/:>^zD          /gytv c^/Lfn/T              /7
      Occ- i             Jk^A-flyr -r/ZcYci^/y^ ,/i^i~2t3^
            5>^//j—T/f/^ ^ 7 -2^/2                      7-/^/5^/                 7-.^^

  fi.cPfl-c-2.fA/-ri-r>i/F r-x/t^T- /     //^ oy^y
 ——T^/S.. 0/97~(^S "Iua^S'    Xg)/7j ScP/o -L^ iT
 ■P^ ^f '^>7 ) £>c7~                             /7^, nfcL         -Z.O/V /p^c. ^
      /(P          j            ^/v/              o/fTc ar /IS^CL IP i^/-7
  !            4                                 u^/r^ /9- Scz/'gi^
  -rm-r > c:4^oT-                      oyy^
               -7>y^5'
  p(^c0                loWgn^ f/yy£^                j^g=/^/L.y^^ /7fy^ <>/y^
                       r7//)-r /              6-^ -T. A O'Fa};^
-i^±l                    afc. 9-1             2-^/7 t uyg^p- Ta /9^:^ 7-
                            ^                  J                Pa      "
 C<PU/^ 7-         /9s- 7-oZ^t,y5
 /) r//^7- ■/g'/f/^v- uy/7?c/ f?$s /?^y> /fCL v/y^/^
 C ^LcC^Tft'^ Z^/i^Ayc/rS 6ro/^                               UAA/9S'^^^:r-
                                              u//r/p T;9<F/jP col^cT^ey^y
ft z/o                  7-^/5                                           7>-^^
pz/ /f/ z^fL^rj/r (P?c7p'&^ z.F'z)/./^ ^/?g^/7-
     j 'Case l:19-cv-03372-AMD-RML Document 2-2 Filed 06/06/19 Page ^ of 8 PagelD #: 15
   .                          which does not apply.


                                                       VERIFICATTON

      STATE OF NEW YORK)
     COUNTY OF KINGS
                                       )        ss.;



              T               ^                         (your name), being dii
                                                                           dily swom,deposes and
                                                                                                      says:


                                                                   respondentin Ihis action/
                    IIlM I            ««|
                                                                               _and know the
              thereof* tlmt <•>»«»          •




Sworn betbre me ilii, H



                     Public

                                                                                         KOSR 02/17
          No.01PE6076699
      Oti8»fled In fClnga County
-Ma:QmmlafiifiILE*|3i£Q4^^5^^).207g
 i Case l:19-cv-03372-AMD-RML Document 2-2 Filed 06/06/19 Page 7 of 8 PagelD #: 14
          |4ifg A/ g /             LtkP-       V              .          ,      ..




                   'B/jUo.



       Dated:




                                                   . jc/Zc^p/Z
                                                   '               Plaintiff'        ~

          VfW ;/i                  ^       VERIFlCAT|nM
                                            —,being duly sworn, deposes and says:

                         """"""»■ "««™ta'«lmetom,knwdg..e,c=w„to™e,„
       r:::: ^                                      -«               . .o»

                                                              yfU^'rC
                                                                  Signature
    Sworn to before me tills         ^                    :i£lkOBt //^5Xa.7 C_
  TJaS^^                     20/^                         7       Print Name         -MJiV

NOTARY PUBLIC'STATE OF NEW YORK
        NO.O1PE6O75690
    Qualified In KInos County
My Commlaaion Sxpiro# oe-30-2010
      , Case l:19-cv-033722/b!iA5^iSMhTisl^fHdio&iilpacBce(rf«la»flJ^<!3Ri/IL905p»age 2 of 8 PagelD #; 9
                     [month, date, year]
   (Print name) y cHt^P/f -ff^^5/Q»i^
                                                                                     'a/      M  ij. //2.//
   Telephone Number: ^i/7 11;)f ^
   TO THE ABOVE NAMED DEFENDANTS;

   TAKE NOTICE that this is an action for {setforth nature ofaction) personal injuries sustained by the
   plaintiff[name ofplaintiff], caused by defendants* negligence; {setforth reliefsought)the reliefsought is
   recovery of money damages for plaintiffs injuries, pain and suffering, medical expenses, loss of present
   and future earnings, and for plaintiffs loss ofservices, companionship, support and consortium;^ {unless
   the action isfor medical malpractice, setforth the sum ofmoneyfor whichjudgment may be taken in case
   of default) in case of your failure to appear,judgment may be taken against you for $[amount], with
   interest, from [month, date, year], together with the costs and disbursements ofthis action ^
  Dated. €> !> f XC, /                                                         New York

                    [month, date, year]


  (Print name)
  Attorney for Plaintiffs
  Address:

  Telephone Number:

 Bender's Forms for the Civil Practice
 Copyright 2018,Matthew Bonder& Company,Inc.,a member ofthe LexisNexis Group.




2Required specindty.—Weinstein,Kom,& Miller, New York Civil Practice—CPLR1305.12a.
'Notice of amount.~The figure appearing in the notice Uralts the amount the court may enter as ludfrement imon   n i» .1
I


    Case l:19-cv-03372-AMD-RML Document 2-2 Filed 06/06/19 Page 4 of 8 PagelD #: 11
     e6f^r("io^ rc                      -r///?                       &o -ro A
     (^(io 1/1 nff^—/^/JO                    kJA/o           ^r/t/zy y^^;r
                   —T/f^                                    u/iTiVhS^           AA/n
     6Hf             U.Ai/9 T-/y^                                    60 /
                                 /h/iy^V         /h7~;r-r
      5g>?i//^^             <•/»>//f                   /Off{//cer /^o/^
                                        T//^ ^Sk\//^£ -pt, /^-Tirr h/lRF/.f^<
    P^TT^ T^S c/^o of T^-f /^OAjTff                          uy//?/?c.^^S              W/T
     fi            fi lt-C- If/trff ^—l7rn.tro€ Oi^^0A^^7-,s^
     foi(. 7rD(fC' -To A bTUPH r^oy/AP/^^
              <r^          AiA//tV C/^U-n Uvfii-X-oy^                            PTc.

     / <!-or                            r^;r          ,y/c!7i.                  ^✓.r
    fO ^1 A\/^ TpfCL O f^<.(Sifi^(rC                 ei-PAl-lC^Pr /)jl//J / uA^. f,
    .-rffo fffof^e FoPs A LC^Pr- T'/^S^ Ae>A,j,jyf- w/TA TArr
    riPiro^ofi^ 6'Sfi.vf^/p                                                     7-^^
                                        ^!7nMr, Tc                  7-/y;r
    Jfff/ py/cOHf                 ^,r.p7r r^ P/A,y/r                               ^
    /j^p !                        Tp/rMA,.y<
    4yTA(f-<^ S7-/CP                       ^fT         i^pr^y-
               —/^/< oy^l-V 7y/<                                                  ..^
rro nfi-T^ ^fi/o                                 , at.,p;:,->, ^j?;pt t/hp^
    D'Uo^acr                       rm.^ WX-
    ^ 7>?<f       —Tftfy               —Afif                     lKtt-P'PC.
    A F'Tt!A     Tf/c—o T^Pf^.—F\i<y ,!L/^/.l^               ti.^La^L.y-,ej.y
CoHpft-y^f^^ A,,                       PtjT IT               ^ P^a ,~r-
-4-^—^ a'P^T> i/F .Pi/.a/ZMP- /y ✓ AJpyFp/ T Qjcif L/f-rra,
    fpoji l7l\/otK'7ipl£p p.o^<,^i, TP^tC,^ ,^C^, PnAnk FSI2.A!?
• 'Case l:19-cv-03372-AMD-RML' Document 2-2 Filed 06/06/19 Page 3 of 8 PacjelD II: 1




                            Plaintiff,                   Index No./^^/
               - against-                                  ^/pAi ricjy
                                                         COMPLAINT




                            Defendant.

  TO THE SUPREME COURT OF THE STATE OF NEW YORK
        The complaint of the plaintiff, McHur,^                            respectfully
                                                                           respectfully
  Shows and alleges as follows;



                                                                           jiPD
       HHpc /)       pj-rflflar t-efi A HoNa lOSi/icS -n Hfi\/f
                                                            'Yiy                  fMoh/^

  \t/A^ fl>( Tk/o jcf^dlj, ^ fiffTcll figQyJr A            ! 6TPAre/1 TO
  WflCOLTrE-, u^lTfiTHS 6^11 V,cf                                                          ,,.r
 .P^AO.
  UeA/Z rft
        hB fi/ap     i^muci                                      ^
 JHffH!
  jmiHl i-flpt-p
        c-fiUA Tf^d
                 TPB '^ei^fpA/fV
                     ceAPa./PH                         ^iRcLfSS A/aO rffa^
  TfilpQ 7S /7/ If a^r iT urA-) PaPTHu'afi^p. -To Ml>aH IT kO^P-r ^
                 ' i<c-AF L-Pui^a-                               r/Y^y ■'.TA~rar,\
  rm-T /^oTPtrar,- /$ u//<?o,^X-             "7" Uid
                                             -TVsz     jC^ M ^
                                                       iAnC            I
                                                                      ^ L-C ^
                                                                                  . 1 /^
                                                                                  /t//
                 ft ^p            tPSpuvp.,r TiAffo ^FrtPif A,
 Jf^p OA rp& npr^                                         , 6P„^.<r
 ^c({pic^ ftpp                rKA^ifSAp A^a Ta              AuP^ ,//<^ p..,^
  TO Hp     —THPr ! CAa^oT (%-o rW oa/rA/ T///^ a/£>
                                          T///^ fPO,                            'h£Aa,r.r^
 4p piFiAOC-T/  / /^f£o I^AoPaK ^BfipioLc /Or^n /
 Customer
YUDA HERSKOVIC

 Ship To:
BETTER BUSINESS BUREAU
30 E 33RD ST
12TH PL
NEU YORK, NY 10016-5337
                                                                      universal
 DetaiIs:
UPS Ground - Commercial
Date/Time:      3/19/2021 11:15:55 Ail
[User Defined]:
Package ID:     33172                                              Oate. 03/19/21
Shipment ID:     33160
Tracking Number: 1ZAR60710307818561
Ueight(l1AN UT): 0 LB 6.0 OZ                                                        Sale
Rating Ueight:   1 LB 0.0 OZ
Dimensions:     12.00 x 9.00 x 1.00                                          APPROVED
Declared Value: $0.00
                                                               5ro-.     S
                                                               Ticket to: 102b ^ ^^tatlon
Contents:




 Charges:
                                                               S^SSngOVIC/VEtoDA
                 Shipping:                      8.39
                 Labor:                         0.00
                 Packing Materials;             0.00


                 Sales Tax:                   $0.00
                                                                 Signature
                 Total:                      $8.39
                                                                 I wr» w ^
                                                                 SIS'iSJ
                                         PC 11.12.1.36 ZOsBl
 Customer

YUDf) HERSKOVIC

 Ship To:
HOUARD A FRIED, MCGIVNEY KLU6ER CLARK PC
80 BROAD ST
23RD PL
NEU YORK, NY 10004-2209

 Deta i 1 s
UPS Ground - Commercial
Date/Time:        3/19/2021 11:13:02 AN
[User Defined]:
Package ID:      33171
Shipment ID:     33159
Tracking Number: 1ZAR60710311563757
Uelght(nAN UT): 0 LB 5.0 OZ
Rating Uelght: 1 LB 0.0 OZ
Dimensions:       12.00 x 9.00 x 1.00
Declared Value: $0.00

Contents:




 Charges
                  Shipping:                       8.39
                  Labor:                          0.00
                  Packing Materials:              0.00


                  Sales Tax:                    $0.00
                  Total:                       $8.39




                                           PC 11.12.1.36 ZOSBI
